Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Pai et al. U.S. Publication 2003/0078465 discloses a method, comprising: treating a heart valve of a patient by: implanting at the heart valve of the patient an implant including an elongate element including at least in part a tension element, by placing the implant at the heart valve of the patient; and subsequently to the placing, increasing tension of the elongate element at least in part, wherein: the tension element is configured to undergo conformational changes, subsequently to the placing, responsively to a cardiac cycle of the patient, and implanting the implant comprises implanting the implant such that the tension element undergoes the conformational changes responsively to the cardiac cycle of the patient in a manner in which the tension element cyclically increases and decreases pressure applied to at least one leaflet of the heart valve by the elongate element. In addition, Pai et al. discloses coupling a first portion of the implant to a first region of the native heart valve, and coupling a second portion of the implant to a second region of the native heart valve, and such that the implant extends, from the first portion to the second portion. However, Pai et al. does not expressly disclose nor render obvious the implant extends around at least a portion of a posterior cusp of the native heart valve, in a space defined by (a) a ventricular wall, (b) a ventricular surface of the posterior cusp, and (c) a plurality of chordae tendineae. In addition, Pai et al. does not expressly disclose coupling a first portion of the elongate element to a first chorda tendinea, and coupling a second portion of the elongate element to a second chorda tendinea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774